

116 HCON 36 IH: Supporting efforts to enact a bold jobs and infrastructure package that benefits all Americans, not just billionaires.
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 36IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Ted Lieu of California (for himself, Mr. Crist, Mr. Krishnamoorthi, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cicilline, Mr. Cisneros, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Courtney, Mrs. Craig, Mrs. Davis of California, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Mr. Delgado, Mr. Engel, Ms. Eshoo, Mr. Espaillat, Ms. Frankel, Ms. Gabbard, Mr. Gallego, Mr. Grijalva, Ms. Haaland, Mr. Hastings, Ms. Hill of California, Mr. Horsford, Mr. Huffman, Ms. Jayapal, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Khanna, Mrs. Lawrence, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lipinski, Mr. Lowenthal, Mrs. Lowey, Mr. Lynch, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mr. Nadler, Ms. Norton, Ms. Omar, Mr. Panetta, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Ms. Roybal-Allard, Mr. Ryan, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Sires, Mr. Smith of Washington, Ms. Speier, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mrs. Torres of California, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, and Mr. Yarmuth) submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureCONCURRENT RESOLUTIONSupporting efforts to enact a bold jobs and infrastructure package that benefits all Americans, not
			 just billionaires.
	
 Whereas the Nation’s crumbling roads, bridges, and schools, unsafe drinking water facilities, and outdated energy systems are in need of major transformation, and a plan is needed to rebuild the Nation and create millions of good jobs;
 Whereas the Nation’s taxpayers should not subsidize billionaires and Wall Street banks that will profit from privatizing roads, bridges, drinking water and sanitation systems, and utilities;
 Whereas any investment in the Nation’s roads and bridges must support the repair and rehabilitation of existing assets, improve resilience to more extreme weather, and support targeted expansions to reduce congestion, improve air quality, and enable job growth;
 Whereas the Nation must ensure that every child who attends a public school has safe facilities that contribute to a high-quality education, and therefore the Nation must invest to construct, renovate, repair, and modernize its schools;
 Whereas direct public investment in the United States public transportation network can meet the Nation’s infrastructure needs without selling off roads and bridges to private investors and foreign entities;
 Whereas any clean water initiative must prioritize investment in communities most in need, ensure safe drinking water for millions of Americans, and protect the Nation’s rivers, lakes, and oceans;
 Whereas any public investment in high-speed internet facilities must ensure that this increasingly essential resource is available to all Americans through direct funding, tax credits for low-income workers, and investments in broadband to promote economic development, public safety, and a vibrant quality of life;
 Whereas any investments made to update Federal Aviation Administration facilities and United States ports, waterways, dams, and levees should ensure that these entities remain public, improve security, and facilitate commerce;
 Whereas public investment to repair and upgrade the more than 1,800 Veterans Affairs facilities is critical to ensure that every veteran has access to quality institutions and state-of-the-art treatment;
 Whereas any investment plan should prioritize creating millions of living-wage jobs for struggling communities and especially for people of color, women, and individuals in high-poverty areas;
 Whereas any public investment in Federal funding to public lands should be directed through Federal land management agencies that would strengthen the Nation’s outdoor industry and ensure that public lands are widely enjoyed by Americans for generations to come and are not sold off to private entities or foreign governments;
 Whereas true public investment also includes investment in Tribal transportation, Indian Health Service facilities, and Bureau of Indian Education schools to promote job creation in Indian country where community members have had to make do with substandard services for generations;
 Whereas public investment should aim to build resilient communities and infrastructure protection to ensure that the Nation’s infrastructure can withstand cyber attacks, physical attacks, and the extreme weather events caused by climate change;
 Whereas a genuine infrastructure agenda should not sell or lease roads, water systems, or other essential infrastructure facilities, resulting in new tolls and user fees on working families;
 Whereas we cannot leave essential rural infrastructure in disrepair simply because it would not generate profits for private investors;
 Whereas public investment to repair and upgrade the Nation’s public housing and assisted housing stock is critical to address the Nation’s dire rental and affordable housing crisis;
 Whereas government spending on infrastructure as a share of the economy has fallen to a 2-decade low, and yet for every $1 in government investment the Nation’s economy would gain $1.70 back through greater employment and efficiency; and
 Whereas in its 2017 Infrastructure Report Card, the American Society of Civil Engineers estimates approximately $4.6 trillion in infrastructure needs over 10 years, of which $2.06 trillion does not have funding: Now, therefore, be it
		
	
 That it is the sense of Congress that any infrastructure plan passed by Congress must— (1)invest in creating millions of new jobs through investments in roads, bridges, and 21st century projects;
 (2)prioritize public investment over corporate giveaways and selling off public goods; (3)ensure that direct public investment, without reliance on private investors, provides the overwhelming majority of the funding for infrastructure improvement, so that public investments advance the public good;
 (4)prioritize racial and gender equity and environmental justice; (5)embrace 21st century clean energy jobs, including expanding solar and wind power, promoting energy efficiency, and modernizing the energy grid, while avoiding support for projects that promote fossil fuel use and hasten the disastrous effects of climate change;
 (6)include expanded Buy America provisions, protect and encourage the use of project labor agreements, require the use of Davis-Bacon prevailing wage standards, include strong local-hiring and veteran-hiring requirements, ensure racial and gender equity in hiring, and guarantee that disadvantaged communities most in need, including both urban and rural communities, receive priority;
 (7)ensure the wealthiest Americans and profitable corporations who reap the greatest economic benefit from public goods pay what they owe and pay their fair share for key investments moving forward;
 (8)ensure that investments are not paid for at the expense of Social Security, Medicare, Medicaid, or any other vital program;
 (9)not weaken or repeal existing laws or rules protecting the air, water, or environment, transportation safety, civil rights, worker safety, prevailing wage standards, or minority contractor provisions; and
 (10)prioritize resilient infrastructure that can withstand natural disasters, as well as physical and cyber attacks.
			